Exhibit 10.11

BRICK AND COMPANY

DEFERRED INCOME PLAN FOR JOEL R. ZULLINGER AGE 33

Responsibilities and liabilities of Directors have materially increased in
recent years. This modern deferred income plan will help your Company retain and
attract highly qualified people necessary to meet your Board’s many obligations.
In this way, your Company can benefit without any increase in costs.

The Revenue Act of 1978 provides the clearest and the most favorable tax
treatment of deferred income for independent contractors (Corporate Directors)
that we have ever had. The Brick Plan is based on sound actuarial principles and
conforms strictly to the new tax law.

The Brick Plan will provide the future income indicated in exchange for the
deferral of your Director’s fees for five years:

 

Annual Fees Deferred

For Five Years

  Total Fees Deferred For
Five Years   Annual Income For Ten
Years Beginning At Age 65*   Total Deferred Income
Age 65-75 $2,400   $12,000   $19,855   $198,556

 

* In the event of the Director’s death before age 65, this income will be paid
to the Director’s beneficiary starting at the time of death if the director is
past age 60, deferred income payments will begin in five years.

The amount of deferred income may increase or decrease slightly depending upon
actual insurance costs.

The plan is optional for each Director because the net cost of deferred income
in actuarially certified to be the same as paying current fees.

As a Director, you will want to consider these additional advantages of the
Brick Plan:

 

  1. You have no tax liability until deferred income payments begin.

 

  2. The plan meets all IRS requirements.

 

  3. Your deferred income will not reduce your need for life insurance.

 

  4. You could not duplicate the economic benefit of the Brick Plan with the
after-tax proceeds of your Director’s fees.

If you leave the Board before completing five years service, you will receive a
pro-rata share of the deferred income. For example, if you serve two years, you
will receive 2/5 or 40% of the deferred income stated above.



--------------------------------------------------------------------------------

DEFERRED INCOME AGREEMENT

JOEL R. ZULLINGER

ORRSTOWN BANK

ORRSTOWN, PENNSYLVANIA

AUGUST 1, 1982



--------------------------------------------------------------------------------

DIRECTOR’S COMPENSATION AGREEMENT

This Agreement is entered into this first day of August, 1982, between ORRSTOWN
BANK, 3560 Orrstown Road, Orrstown, Pennsylvania 17240 (herein referred to as
the “Bank”) and JOEL R. ZULLINGER, 1555 Wilson Ave., Chambersburg, Pennsylvania
17201 (herein referred to as the “Director”).

WITNESSETH

WHEREAS, the Bank recognized that the competent and faithful efforts of the
Director on behalf of the Bank have contributed significantly to the success and
growth of the Bank; and

WHEREAS, the Bank values the efforts, abilities and accomplishments of the
Director and recognizes that his services are vital to its continued growth and
profits in the future; and

WHEREAS, the Bank desires to compensate the Director and retain his services for
five years, if elected, to serve on the Board of Directors. Such compensation is
set forth below; and

WHEREAS, the Director, in consideration of the foregoing, agrees to continue to
serve as a Director, if elected,

NOW, THEREFORE, it is mutually agreed as follows:

 

  1.

Compensation. The Bank agrees to pay Director the total sum of $218,040 payable
in monthly installments of $1,817 for 120 consecutive months, commencing on the
first day of the month following Director’s 65th birthday. Payments to the
Director will terminate when the 120 payments have been made or at the time of
the Director’s death, whichever occurs first.

 

  2. Death of Director Before Age 65. In the event Director should die before
reaching age 65, the Bank agrees to pay to Director’s beneficiary designated in
writing to the Bank, the sum of $1,817 per month for 120 consecutive months.
Payments will begin on the first day of the month following Director’s death.

 

  3. Death of Director After Age 65. If the Director dies after age 65 prior to
receiving the full 120 monthly installments, the remaining monthly installments
will be paid to the Director’s designated beneficiary (ies). The beneficiary
(ies) shall receive all remaining monthly installments which the Director would
have received until the total sum of $218,040 set forth in paragraph “1” is
paid. If the director fails to designate a beneficiary in writing to the Bank,
the balance of monthly installments remaining at the time of his death shall be
paid to the legal representative of the estate of the Director.

 

  4. Termination of Service as A Director. If the Director, for any reason other
than death, fails to serve five consecutive years as a Director, he will receive
monthly compensation beginning at age 65 on the basis that the number of full
months served bears to the required number of 60 months times the compensation
stated in paragraph “1”. For example, if the Director serves only 36 months, he
will be entitled to 36/60 or 60% of the compensation stated in paragraph “1”.

 

  5. Suicide. No payments will be made to the Director’s beneficiary (ies) or to
his estate in the event of death by suicide during the first three years of this
agreement.

 

  6. Status of Agreement. This agreement does not constitute a contract of
employment between the parties, nor shall any provision of this agreement
restrict the right of the Bank’s Shareholders to replace the Director or the
right of the Director to terminate hi service.

 

  7. Binding Effect. This agreement shall be binding upon the parties hereto and
upon the successors and assigns of the Bank, and upon the heirs and legal
representatives of the Director.

 

  8. Interruption of Service. The service of the Director shall not be deemed to
have been terminated or interrupted due to his absence from active service on
the account of illness, disability, during any authorized vacation or during
temporary leaves of absence granted by the Bank for reasons of professional
advancement, education, health or government service, or during military leave
for any period if the Director is elected to serve on the Board following such
interruption.

 

  9. Forfeiture of Compensation by Competition. The Director agrees that all
rights to compensation following age 65 shall be forfeited by him if he engages
in competition with the Bank, without the prior written consent of the Bank,
within a radius of 50 miles of the main office of the Bank for a period of ten
years, coinciding with the number of years that the Director shall receive such
compensation.

 

  10. Assignment of Rights. None of the rights to compensation under this
Agreement are assignable by the Director or any beneficiary or designee of the
Director and any attempt to anticipate, sell, transfer, assign, pledge, encumber
or change Director’s right to receive compensation shall be void.



--------------------------------------------------------------------------------

  11. Status of Director’s Rights. The rights granted to the Director or any
designee or beneficiary under this Agreement shall be solely those of an
unsecured creditor of the Bank.

 

  12. Amendments. This Agreement may be amended only by a written Agreement
signed by the parties.

 

  13. If the Bank shall acquire an insurance policy or any other asset in
connection with the liabilities assumed by it hereunder, it is expressly
understood and agreed that neither Director nor any beneficiary of Director
shall have any right with respect to, or claim against, such policy or other
asset except as expressly provided by the terms of such policy or in the title
to such other asset. Such policy or asset shall not be deemed to be held under
any trust for the benefit of Director or his beneficiaries or to be held in any
way as collateral security for the fulfilling of the obligations of the Bank
under this Agreement except as may be expressly provided by the terms of such
policy or other asset. It shall be, and remain, a general, unpledged,
unrestricted asset of the Bank.

 

  14. This agreement shall be construed under and governed by the laws of the
State of Pennsylvania.

 

  15. Interpretation. Wherever appropriate in this Agreement, words used in the
singular shall include the plural and the masculine shall include the feminine
gender.

 

  16. Period of Economic Hardship. If, in any year, payments made under this
Agreement would, in the sole judgment of the Board of Directors, create economic
hardship for the Bank’s Depositors, the Board of Directors has full authority to
postpone such payments.

IN WITNESS HEROF, the parties have signed this Agreement the day and year above
written.

 

        ORRSTOWN BANK         By:  

/s/ Dale E. Auchey

        Dale E. Auchey, President  

/s/ Patricia A. Corwell

     

/s/ Joel R. Zullinger

 

Witness

      Joel R. Zullinger, Director  



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION

Date September 7, 1982

Pursuant to Paragraph “2” and Paragraph “3” of the Director’s Compensation
Agreement with ORRSTOWN BANK and JOEL R. ZULLINGER, DIRECTOR, dated August 1,
1982, the undersigned hereby requests that any death benefits payable under the
provisions of said agreement be payable to:

 

 

 

 

 

/s/ Joel R. Zullinger

Joel R. Zullinger, Director